— The People appeal from an order of the Supreme Court, Richmond County (Owens, J.), dated October 20, 1982, which granted defendant’s oral motion to dismiss an indictment charging him with criminal possession of stolen property in the first degree, on the ground that insufficient evidence was before the Grand Jury to support the indictment (CPL 210.20, subd 1, par [b]). Order reversed, on the law, motion denied and indictment reinstated, without prejudice to the defendant to renew upon compliance with the provisions of CPL 210.45 (subd 1). The motion to dismiss the indictment was made orally on the day before trial. A motion to dismiss an indictment must be made in writing and upon reasonable notice to the People (CPL 210.45, subd 1; People v Vega, 80 AD2d 867). Damiani, J. P., Gibbons, Thompson and Boyers, JJ., concur.